Citation Nr: 0516036	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to February 1972.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 20 
percent rating for a low back disability with degenerative 
disc disease and pain in the anterior legs (fasciitis).  In 
April 2005, the veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record. 
 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
At his April 2005 videoconference hearing, the veteran 
indicated that he receives periodic treatment at the San Jose 
VA Clinic; however, treatment records from the San Jose VA 
Clinic have not been associated with the claims file.  
Furthermore, the veteran apparently receives treatment for 
his back at the Palo Alto VA Medical Center (VAMC); however, 
the most recent record in the claims file from this facility 
is dated in December 2003.  VA treatment records are 
constructively of record (and may have bearing on the claim); 
hence, they must be secured.  

The veteran was examined by VA for his service connected low 
back disability fairly recently (in January 2004).  However, 
he alleged at the April 2005 hearing that he now has symptoms 
which would reflect an in increase in severity of the 
disability.  Hence, another VA examination is indicated. 

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for low back 
disability since December 2003.  The RO 
should obtain copies of all treatment 
or evaluation records (those not yet 
secured) from the identified sources, 
specifically including up-to-date 
records of the veteran's low back 
treatment at the San Jose VA Clinic and 
the Palo Alto VAMC. 

2.  The RO should then arrange for the 
veteran to be scheduled for an 
orthopedic examination to ascertain the 
severity of his service-connected low 
back disability.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of 
the revised criteria for rating 
diseases and injuries of the spine and 
intervertebral disc syndrome and should 
make medical findings corresponding to 
the revised criteria.  Any necessary 
tests or studies should be performed.  
The examiner should describe all 
symptoms (nature, severity, and 
associated impairment of function) of 
the low back disability; report all 
ranges of thoracolumbar spine motion; 
indicate whether or not there is 
ankylosis (and if so, whether favorable 
or unfavorable); and ascertain whether 
there have been any associated 
incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician), and if so, their 
duration and frequency.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


